Exhibit 10.10


[***]    TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED


SECOND AMENDMENT TO SERVICING AGREEMENT

        THIS SECOND AMENDMENT TO SERVICING AGREEMENT is made as of June 26,
2003, by and between MRC RECEIVABLES CORPORATION, a Delaware corporation (the
“Borrower”), MIDLAND CREDIT MANAGEMENT, INC., a Kansas corporation (the
“Servicer”), and CFSC CAPITAL CORP. VIII, a Delaware corporation (the “Lender”).

Recitals

        WHEREAS, the Borrower, the Servicer and the Lender have entered into a
Servicing Agreement dated as of December 20, 2000, as amended by Amendment to
Servicing Agreement dated as of May 1, 2002 (the “Servicing Agreement”),
pursuant to which the Servicer agreed to service on behalf of the Borrower and
the Lender certain asset pools now or in the future owned by the Borrower.

        WHEREAS, the Borrower and Servicer have requested that the Lender enter
into this Second Amendment to Servicing Agreement (the “Second Amendment”) to
change the Servicing Fee payable to the Servicer, to add certain Legal
Outsourcing Management Fees (as defined below) and to permit the Servicer to
withhold its Servicing Fees (as defined in the Servicing Agreement) and Legal
Outsourcing Management Fees from Asset Pool Proceeds (as defined in the Credit
Agreement between the Borrower and Lender dated as of December 20, 2000, as
amended the “Credit Agreement”) prior to the deposit of Asset Pool Proceeds in
the Collateral Account (as defined in the Credit Agreement).

        WHEREAS, the Lender has agreed to permit such change in the Servicing
Fees, the addition of Legal Outsourcing Management Fees, and the netting of
Servicing Fees and Legal Outsourcing Management Fees pursuant to the terms and
subject to the conditions set forth in this Second Amendment.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the Servicer, the Lender and the
Borrower hereby agree as follows:

    1.        Definitions. The terms defined in the preamble hereto shall have
the meanings therein assigned to them, and all other defined terms used in this
Second Amendment shall have the meanings assigned to them in the Servicing
Agreement, unless otherwise specified herein.



[***]     Omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

    2.        Netting of Servicing Fees and Legal Outsourcing Management Fees.
So long as no Default, Event of Default, Asset Pool Shortfall or Termination
Event has occurred, and notwithstanding the requirements of Section 2.8 and
Section 2.9 of the Servicing Agreement, until the Lender or Borrower delivers to
the Servicer written notice withdrawing the consent hereby granted, the Servicer
may, with respect to a particular Asset Pool and otherwise in accordance with
the terms and provisions of the Credit Agreement and the Servicing Agreement
without further authorization from the Lender or Borrower and, prior to the
deposit of Asset Pool Proceeds in the Collateral Account, pay directly to itself
from the Servicer’s Collection Account all Servicing Fees and Legal Outsourcing
Management Fees earned with respect to that Asset Pool that are due and payable
to the Servicer; provided, however, that Asset Pool Proceeds collected with
respect to a particular Asset Pool shall be used only to pay Servicing Fees and
Legal Outsourcing Management Fees earned with respect to that Asset Pool and
shall not be used to pay Servicing Fees or legal Outsourcing Management Fees
earned with respect to any other Asset Pool.

    3.        Accounting for Servicing Fees. The Servicer shall provide to the
Lender on each Distribution Date, for each Asset Pool, a separate detailed
accounting of all Servicing Fees and Legal Outsourcing Management Fees actually
incurred and paid to the Servicer for the immediately preceding Distribution
Period. In the event that the amounts paid exceed or fall short of the Servicing
Fees and Legal Outsourcing Management Fees actually due and payable pursuant to
the Credit Agreement and/or the Servicing Agreement for such preceding
Distribution Period, an appropriate adjustment shall be made by disbursements
approved in writing by the Lender pursuant to Section 2.8 of the Credit
Agreement.

    4.        Withdrawal of Consent. Either the Lender or the Borrower may
withdraw its consent granted pursuant to Section 2 of this Second Amendment for
any reason or for no reason, at its sole discretion. Such consent shall be
deemed withdrawn immediately upon the delivery of written notice thereof by
telecopier as provided pursuant to Section 7.2 of the Servicing Agreement. From
and after delivery of such a withdrawal notice, the Servicing Fees shall be due
and payable only pursuant to a Distribution Request duly approved by the Lender
in accordance with Section 2.8 of the Credit Agreement.

    5.        Redirection of Servicer’s Lockbox. Section 2.8 of the Servicing
Agreement is amended by deleting the second sentence thereof, which reads as
follows: “To the extent that Asset Pool Proceeds are received by check or
otherwise in the Servicer’s Lockbox or are received through the Servicer’s
preparation of “laser checks”, the Servicer will cause such Asset Pool Proceeds
to be deposited directly into the Collateral Account” and inserting in its place
the following sentence: “Servicer is authorized to redirect Asset Pool Proceeds
received in the Servicer’s Lockbox and “laser checks” for deposit in Servicer’s
Collection Account.”

    6.        Remittance of Asset Pool Proceeds. For purposes of determining the
amount that the Servicer shall cause to be deposited in the Collateral Account
pursuant to Section 2.8 of the Servicing Agreement, the term “Asset Pool
Proceeds” shall be deemed



--------------------------------------------------------------------------------

to exclude Borrower Payments, Servicing Fees and Legal Outsourcing Management
Fees that Borrower and Servicer are allowed to withhold pursuant to the terms of
the Credit Agreement and the Servicing Agreement.

    7.        Change to Servicing Fees/Legal Outsourcing Management Fee. Section
3.1(b) and Exhibit C shall be deleted in their entirety. Section 3.1(b) shall be
amended to read as follows:

  “From and after April 18, 2003, the Servicing Fee payable to the Servicer with
respect to a particular Asset Pool pursuant to this Agreement shall be an amount
equal to [***] percent ( [***] %) of all Asset Pool Proceeds from such Asset
Pool deposited in the Servicer’s Collection Account during a Distribution
Period.”


    8.        Legal Outsourcing Management Fee. As compensation for its services
in managing the legal placement of accounts through Automated Collections
Control, Inc. d/b/a YouveGotClaims.com (together with each collections attorney
engaged in connection with the use thereof, “YGC”), Servicer shall receive a
Legal Outsourcing Management Fee equal to [***] percent ([***] %) of all Asset
Pool Proceeds for a particular Asset Pool received through the use of YGC (the
“Legal Outsourcing Management Fee”), out of which fee Servicer shall be
responsible for paying all fees owing to YGC (but not the Permitted Third-Party
Costs incurred by, or the Permitted Third-Party Fees payable to, the collections
attorneys engaged in connection with the use of YGC).

    9.        Representations and Warranties; No Default; Authority. The
Borrower and Servicer, each as to itself, represent and warrant to the Lender
that all of their respective representations and warranties in the Servicing
Agreement are true as of the date of this Second Amendment and that no
Termination Event has occurred pursuant to the Servicing Agreement or any Loan
Document. The Borrower and the Servicer each have full authority to enter into
this Second Amendment. This Second Amendment will not violate the terms and
provisions of any other contract to which the Borrower, the Servicer, or any of
their respective Affiliated Parties is a party.

    10.        No Waiver; Effect of Amendment. The terms and provisions of the
Servicing Agreement, as amended hereby, shall remain in full force and effect,
and the parties hereto agree that this Second Amendment shall not be and is not
intended to constitute a waiver of any of the terms and provisions of the
Servicing Agreement.

    11.        Governing Law. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Minnesota.

    12.        Counterpart Signatures. This Second Amendment may be executed in
counterpart originals, all of which, when combined, shall constitute one
document binding on all of the parties hereto.

         [Signature page follows]



[***]     Omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
effective as of the date first above written.

MRC RECEIVABLES CORPORATION (Borrower)

By: /s/ Carl C. Gregory, III
Name: Carl C. Gregory, III
Title: President

CFSC CAPITAL CORP. VIII (Lender)
By: /s/Jeffrey A. Parker Name: Jeffrey A. Parker
Title: President

MIDLAND CREDIT MANAGEMENT, INC. (Servicer)

By: /s/ Carl C. Gregory, III
Name: Carl C. Gregory, III
Title: President & CEO


[Signature Page to Second Amendment to Servicing Agreement]